Citation Nr: 1219890	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-31 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1969 to September 1970.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted the Veteran's service-connection claim for bilateral hearing loss.  A noncompensable (zero percent) disability rating was assigned, effective April 14, 2004.  [The RO subsequently changed this effective date to July 14, 2003 in a July 2006 rating decision.]  The Veteran disagreed with this initial rating, and perfected an appeal as to that issue.   

The Board notes that the Veteran requested a hearing before the BVA on his October 2006 substantive appeal [VA Form 9], but subsequently withdrew this request in correspondence received by VA on November 16, 2007.  The Veteran has not requested that this hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

The Board has remanded the Veteran's claim on three occasions, first in November 2009, again September 2010, and most recently in June 2011.  The Veteran's claim was most recently readjudicated by the Appeals Management Center (AMC) in a November 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's hearing loss disability manifested in more than Level I and Level II hearing impairment of the right and left ear respectively at any time during the appeal period from July 14, 2003 to the present day.  

2.  The evidence of record does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable disability rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002);       38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

As noted in the Introduction above, the Board has remanded the Veteran's appeal on three occasions.  In November 2009, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA audiological examination so that the severity and functional effects of the Veteran's hearing loss disability could be assessed.  In September 2010, the Board instructed the AOJ to contact the Veteran and request that he identify any additional medical treatment he has received for his bilateral hearing loss disability, and to obtain any corresponding treatment reports so identified.  In addition, the AOJ was to attempt to obtain any records pertaining to the Veteran's application and award of Social Security Administration (SSA) disability benefits.  Finally, in June 2011, the Board again instructed that the AOJ contact the Veteran and request that he identify any additional treatment he has received for his hearing loss disability, and to obtain any outstanding treatment reports so identified, to include updated VA treatment records dated from February 2009 to the present day.  The AOJ was also to schedule the Veteran for another VA audiological examination, and upon completion, to readjudicate the Veteran's initial rating claim.

In compliance with the Board's November 2009 and June 2011 remand instructions, the AOJ scheduled the Veteran for VA audiological examinations that took place in December 2009 and July 2011 respectively.  The same VA examiner, audiologist L.D. administered both examinations.  Although, it appears that L.D. did not assess the functional effects that the Veteran's hearing loss disability might have on his daily life, if any, at the December 2009 VA examination, she did in fact do so at the July 2011 VA examination.  As such, the Board finds there is substantial compliance with the Board's prior remand instructions with respect to obtaining responsive VA examinations.  See Dyment v. West, 13 Vet.App. 141, 146-47   (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

In compliance with the Board's other September 2010 and June 2011 remand instructions, the AOJ requested and obtained all identified relevant treatment records relevant to the Veteran's appeal, to include updated VA treatment records dated through October 2011, and records from the SSA.  As noted above, the AMC readjudicated the Veteran's claim in a November 2011 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 271.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  
The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a bilateral hearing loss disability has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by letters mailed in September 2003 and November 2007.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, SSA records, and his and his wife's lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's bilateral hearing loss claim.  The Veteran was afforded a QTC fee-based audiological examination in June 2004, and subsequent VA examinations in March 2008, December 2009 and July 2011.  The examination reports reflect that each examiner was made aware of the Veteran's past medical and noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages through Maryland CNC testing were recorded.  As discussed above, the functional effects of the Veteran's hearing loss were specifically discussed in the July 2011 VA examiner's report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  

Accordingly, the Board will address the issue on appeal.



Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2011).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  
The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Schedular Rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, a noncompensable (zero percent) disability rating has been assigned for the Veteran's bilateral hearing loss disability since the effective date of service connection, July 14, 2003, to the present day.  As discussed in detail below, the evidence of record does not reflect that the assignment of a compensable disability rating is warranted at any time during the period under review. 

The Board initially notes that the first audiological examination report of record, dated September 23, 2003, is a private treatment report that fails to include an assessment of the Veteran's speech discrimination percentages.  The Board need not remand this case to obtain clarification as to whether Maryland CNC testing was used at this examination [per the Court's decision in Savage v. Shinseki, 24 Vet. App. 259 (2011)], as it is clear that no speech discrimination testing was recorded at this examination.  As such, this private examination report is inadequate for rating purposes and will be discussed no further.  See 38 C.F.R. § 4.85(a) [an examination for hearing impairment or VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test].  

Subsequently, in June 2004, the Veteran underwent a QTC fee-based audiological examination.  The results in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
35
40
LEFT
35
40
35
40
45

The right ear manifested an average puretone threshold of 41.25 decibels, and the left ear manifested an average puretone threshold of 40 decibels.  Speech recognition scores by Maryland CNC testing were 94 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I hearing loss, a noncompensable (zero percent) disability rating is assigned.  

Significantly, these June 2004 test results do not demonstrate an exceptional pattern of impairment.  Indeed, at no frequency were hearing levels at 55 dB or more, and the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz in either ear.  Therefore, 38 C.F.R. § 4.86(a) and (b) are not applicable, and utilization of Table VIA is not permitted.

The record includes four additional VA hearing tests that took place during the appeal period.  In January 2008, the Veteran underwent a hearing test at the VA.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
15
LEFT
30
25
20
35
45

The right ear manifested an average puretone threshold of 20 decibels, and the left ear manifested an average puretone threshold of 31.25 decibels.  Speech recognition scores by Maryland CNC testing were 100 percent and 96 percent for the right and left ear respectively.  

In March 2008, VA examination test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
25
LEFT
25
25
20
35
45

The right ear manifested an average puretone threshold of 22.5 decibels, and the left ear manifested an average puretone threshold of 31.25 decibels.  Speech recognition scores by Maryland CNC testing were 96 percent for the right and left ear respectively.  

In December 2009, VA examination test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
30
25
LEFT
25
25
20
35
45

The right ear manifested an average puretone threshold of 23.75 decibels, and the left ear manifested an average puretone threshold of 31.25 decibels.  Speech recognition scores by Maryland CNC testing were 94 percent and 96 percent for the right and left ear respectively.  

Finally, in July 2011, VA examination test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
25
LEFT
25
25
20
35
40

The right ear manifested an average puretone threshold of 22.5 decibels, and the left ear manifested an average puretone threshold of 30 decibels.  Speech recognition scores by Maryland CNC testing were 96 percent and 88 percent for the right and left ear respectively.  

Applying the results of all four of these audiological examinations to 38 C.F.R.       § 4.85, Table VI, reveals Level I hearing impairment of the right ear at each of the January 2008, March 2008, December 2009 and July 2011 examinations.  With respect to the Veteran's left ear, application of Table VI reveals Level I hearing impairment in January 2008, March 2008 and December 2009, and Level II impairment in July 2011.  

As noted above, Table VII indicates that, for a right and left ear with respective Level I hearing loss, a noncompensable (zero percent ) disability rating is assigned.  Similarly, for a right and left ear with respective Level I and Level II hearing loss, a noncompensable (zero percent ) disability rating is also assigned.  

As in June 2004, test results in January 2008, March 2008, December 2009 and July 2011 do not demonstrate an exceptional pattern of impairment.  Indeed, at no frequency were hearing levels at 55 dB or more, and the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz in either ear at any time.  Therefore, 38 C.F.R. § 4.86(a) and (b) are not applicable, and utilization of Table VIA is not permitted.

Based on the results of all audiological evaluations of record, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a compensable disability rating at any time from the effective date of service connection, July 14, 2003 to the present day.  As such, the benefit sought on appeal may not be awarded on a schedular basis.

The Board wishes to emphasize that it has no reason to doubt that the Veteran experiences problems hearing.  This has been recognized by VA in the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by the audiology results.  See Lendenmann, supra. 

Extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 
Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.                  See Martinak, 21 Vet. App. at 455.  

In this case, the July 2011 VA examiner specifically assessed the functional effects of the Veteran's hearing loss, and determined that such effects are "really minimal."  The examiner noted that the Veteran "should be able to function at close to normal level under most circumstances," but if there is a lot of noise "he might have some slight difficulty."  The examiner concluded that the "functional effects caused by the hearing loss would be nominal."  See the July 2011 VA examiner's report, pages 2 and 3.  The Board accordingly finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  Although the Veteran's hearing loss requires the use of hearing aids and causes "slight difficulty" hearing in places where there is a lot of loud noise [see the July 2011 VA examiner's report, page 2], the Board nevertheless finds that such functional effects, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment over and above that which is contemplated in the assigned schedular noncompensable (zero percent) disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's hearing loss disability prevents or impedes his ability to work, and the Veteran has not alleged as much.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial compensable disability rating for a service-connected hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


